Case 8:19-cv-02505-DSF Document 14 Filed 05/12/20 Page 1 of 5 Page ID #:1648
                                                                        JS-6



                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




                                            SACV 19-2505 DSF

  In re POINT CENTER
  FINANCIAL, INC.,                          OPINION
           Debtor.




     Appellant Richard M. Kipperman, receiver for the so called “Brewer
  Group,” a set of three judgment creditors of Debtor Point Center
  Financial, Inc. (PCF), appeals the Bankruptcy Court’s order classifying
  his claim as unsecured. 1

      Pre-petition, the Brewer Group held junior liens on PCF’s property.
  The senior lien was held by PCF’s primary lender, Pacific Mercantile
  Bank (PMB). When PCF filed for bankruptcy, PMB filed a secured
  claim against the bankruptcy estate for slightly less than $9.7 million.
  Post-petition, the PMB claim was reduced twice. First, PMB sold part
  of the debt, valued at $4.8 million, for $3.43 million. As part of that
  transaction, PMB also assigned the right to pursue deeds of trust on
  PCF’s principal Dan Harkey’s personal property. In November 2014,
  the bankruptcy trustee and PMB reached a settlement on the
  remainder of PMB’s claim wherein PMB agreed to accept a secured
  claim of $3.5 million and an unsecured claim of approximately $934,000
  in place of its secured claim of approximately $5.1 million.


  1   The Court will refer to the appellant as the “Brewer Group.”


CC: USBC: 8:13-bk-11495-TA
Case 8:19-cv-02505-DSF Document 14 Filed 05/12/20 Page 2 of 5 Page ID #:1649



     The Brewer Group filed claims totaling approximately $3.07 million
  allegedly secured by PCF’s personal property. Eventually, the
  bankruptcy trustee moved to reclassify the Brewer Group’s claim as
  unsecured on the basis that because there was insufficient property in
  the estate to satisfy PMB’s senior claim, the Brewer Group’s claims
  were entirely unsecured.

     The Bankruptcy Court held that (1) PMB’s claim should be valued at
  the time of the petition, (2) PMB’s senior claim – to which no objection
  was ever made – was $9.7 million, (3) there was insufficient property in
  the bankruptcy estate to fully satisfy PMB’s senior claim, and (4) any
  post-petition reductions in PMB’s claim should benefit the bankruptcy
  estate and does not cure the Brewer Group’s undersecured status at the
  time of the petition. The receiver representing the Brewer Group
  interests has appealed the Bankruptcy Court’s order.

     Interpretations of the Bankruptcy Code are questions of law
  reviewed de novo. In re Int’l Fibercom, Inc., 503 F.3d 933, 940 (9th Cir.
  2007). The Bankruptcy Court’s property valuations are questions of
  fact reviewed for clear error. In re Arnold & Baker Farms, 177 B.R.
  648, 653 (B.A.P. 9th Cir. 1994).

     This appeal presents three basic questions:

     (1) As of what date should PMB’s claim be valued?

     (2) As of what date should PCF’s property be valued?

     (3) What property should be included in that valuation? Specifically:

           a. Should the value of Dan Harkey’s personal property be
              included in the value of property available to satisfy PMB’s
              senior lien?

           b. Do the post-petition reductions in PMB’s claim increase the
              amount of security available to satisfy a secured claim held
              by the Brewer Group?

     The first question is easily resolved. The value of a disputed claim is
  determined at the time of the petition. 11 U.S.C. § 502(b). PMB filed a


                                      2
Case 8:19-cv-02505-DSF Document 14 Filed 05/12/20 Page 3 of 5 Page ID #:1650



  claim for approximately $9.7 million. No one filed an objection to this
  claim and it was allowed by the Bankruptcy Court.

      The second question is also not difficult. The Brewer Group
  concedes that 11 U.S.C. § 506 provides discretion and flexibility to a
  bankruptcy court in when to value collateral available to satisfy
  secured claims. “Such value shall be determined in light of the purpose
  of the valuation and of the proposed disposition or use of such property,
  and in conjunction with any hearing on such disposition or use or on a
  plan affecting such creditor's interest.” 11 U.S.C. § 506(a)(1). There is
  no legal requirement that a collateral valuation cannot occur as of the
  petition date or that the valuation has to occur on the date of the
  motion to reclassify claims as the Brewer Group wants. Instead, §
  506(a)(1) leaves the time of valuation to the discretion of the
  bankruptcy court. Therefore, it was not an error of law for the
  Bankruptcy Court to value the collateral as of the petition date.

     The Brewer Group relies heavily on Dewsnup v. Timm, 502 U.S. 410
  (1992), but Dewsnup involved the very different question of the
  treatment of liens in bankruptcy where the value of the collateral
  changes. It did not discuss the situation here where the unsatisfied
  amount of the claim of a senior secured creditor changes during the
  bankruptcy proceeding. In Dewsnup, the Supreme Court reached the
  sensible conclusion that a debtor cannot strip the lien from a piece of
  property under 11 U.S.C. § 506(d) based on a momentary valuation of
  the property. Instead, the lien carries forward until the property is
  actually foreclosed on. “Any increase over the judicially determined
  valuation during bankruptcy rightly accrues to the benefit of the
  creditor, not to the benefit of the debtor and not to the benefit of other
  unsecured creditors whose claims have been allowed and who had
  nothing to do with the mortgagor-mortgagee bargain.” Id. at 417. The
  position of the Brewer Group here much more resembles the position of
  the “other unsecured creditors” in Dewsnup than the lienholder. The
  Brewer Group was unsecured at the time of the petition. Value later
  entered the bankruptcy estate not from the appreciation of the Brewer
  Group’s collateral, but instead through negotiation with the senior
  secured creditor. There is no reason that those reductions should solely


                                      3
Case 8:19-cv-02505-DSF Document 14 Filed 05/12/20 Page 4 of 5 Page ID #:1651



  or primarily accrue to the benefit of the Brewer Group, which had no
  role in obtaining them.

     Left without a legal bar to the choice of valuation date, the Brewer
  Group does not argue that the choice of the petition date was an abuse
  of discretion, nor was it abuse of discretion under the circumstances.

      The Bankruptcy Court also did not err in its valuation. The Harkey
  personal properties were not “property in which the estate ha[d] an
  interest.” 11 U.S.C. § 506(a)(1). Harkey was not a debtor and,
  therefore, his property was not – and is not – part of the bankruptcy
  estate. Harkey’s status was litigated in 2014 and the Bankruptcy
  Court found that Harkey should not be brought into the proceedings as
  a debtor. Appellee’s Suppl. App’x 393, 402-10. The Brewer Group
  points to a state court ruling that Harkey is/was the alter ego of PCF,
  but the Brewer Group fails to explain how this modifies the operation
  of the bankruptcy statute. The alter ego ruling was relevant to
  Harkey’s status as a debtor, but the Bankruptcy Court rejected the
  argument that it was controlling and ultimately found that Harkey
  should not be made a debtor. After that decision was made, Harkey’s
  property was not – and did not become – “property in which the estate
  has an interest.”

     The Brewer Group fails to make any substantial argument that the
  actual valuation by the Bankruptcy Court was clearly erroneous. The
  Bankruptcy Court found that PCF’s original bankruptcy schedules
  were not reliable as had been borne out over the course of the
  proceedings. The Bankruptcy Court also reasonably found that the
  amounts actually recovered provide significant evidence of what the
  value of the PCF property was at the time of the petition. These
  assessments were not clearly erroneous.

     Once the value of PMB’s claim at the time of the petition and the
  valuation of the estate’s property at the time of the petition are
  determined, it is evident that there was no property available to secure
  the Brewer Group’s lien. Therefore, the Bankruptcy Court correctly
  classified the Brewer Group claim as unsecured. As of the petition



                                     4
Case 8:19-cv-02505-DSF Document 14 Filed 05/12/20 Page 5 of 5 Page ID #:1652



  date, all of the property of the bankruptcy estate was necessary to
  satisfy PMB’s senior lien and under 11 U.S.C. § 506 there was no
  property within the estate that the Brewer Group had an interest in
  because PMB’s interest consumed the entire value of the estate.

     The Bankruptcy Court did not err in finding that the Brewer
  Group’s claim is unsecured in its entirety. The Bankruptcy Court’s
  order is AFFIRMED.

     IT IS SO ORDERED.



  Date: May 12, 2020                  ___________________________
                                      Dale S. Fischer
                                      United States District Judge




                                     5
